The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Monday, May 4, 2015

                                       No. 04-14-00181-CR

                                       Michael A. RIVAS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
        The State’s brief was originally due December 31, 2014. On January 5, 2015, the State
filed a motion to extend time to file its brief, asking for a ninety-day extension. We granted the
State’s motion, but advised the State that no further extensions would be granted absent written
proof of extraordinary circumstances. Accordingly, the State’s brief was due March 31, 2015,
but was not filed. On April 6, 2015, the clerk’s office of this court called the State regarding the
status of the State’s brief. In response, the State filed a second motion for extension of time,
asking for an additional thirty days to file its brief. After reviewing the motion, we determined
the State has demonstrated extraordinary circumstances with regard to its second request for an
extension of time. Accordingly, we granted the State’s motion and ordered the State to file its
brief on or before April 30, 2015. In that order, we advised the State that no further extensions
of time would be granted. However, despite our admonition and extensions totaling 120 days,
the State has now filed a third motion for extension of time, asking for an additional seven days
in which to file its brief.

        We have reviewed the State’s motion and although we are reluctant to do so given our
prior order, we GRANT the State’s motion and ORDER the State to file its brief on or before
May 7, 2015. THE STATE IS ADVISED THAT NO FURTHER EXTENSIONS OF TIME
TO FILE ITS BRIEF WILL BE GRANTED. IF THE STATE’S BRIEF IS NOT FILED
ON OR BEFORE MAY 7, 2015, WE WILL SET THE APPEAL AT ISSUE WITHOUT
THE BENEFIT OF A STATE’S BRIEF.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court